Exhibit 99.1 Management’s Discussion and Analysis For the fifteen months ended September 30, 2010 and for the year ended June 30, 2009 INTRODUCTION 24 BUSINESS PROFILE AND STRATEGY 24 OVERALL FINANCIAL PERFORMANCE 27 SELECTED FINANCIAL INFORMATION 29 FINANCIAL ANALYSIS 30 LIQUIDITY AND CAPITAL RESOURCES 34 SUMMARY OF QUARTERLY RESULTS 35 RELATED PARTY TRANSACTIONS 37 RISK FACTORS AFFECTING PERFORMANCE 38 CRITICAL ACCOUNTING ESTIMATES 40 CHANGES IN ACCOUNTING POLICIES AND PRACTICES 45 RECENT ACCOUNTING PRONOUNCEMENTS NOT YET ADOPTED 47 CONTROLS AND PROCEDURES 47 OUTSTANDING SHARE DATA 48 DIVIDENDS 48 OTHER 49 MANAGEMENT'S DISCUSSION AND ANALYSIS INTRODUCTION The following management’s discussion and analysis (MD&A) should be read in conjunction with The Cash Store Financial Services Inc.’s (Cash Store Financial or the Company)fiscal 2010 audited consolidated financial statements for the fifteen months ended September 30, 2010, which are available on SEDAR (www.sedar.com) and the United States Securities and Exchange Commission (www.sec.gov). All figures are presented in Canadian dollars and are reported in accordance with Canadian generally accepted accounting principles. In 2010, we changed our fiscal year end from June 30 to September 30.The fiscal year end change results in a 15 month reporting period from July 1, 2009 to September 30, 2010.The information is presented and computed as of and for the fifteen months ended September 30, 2010, and twelve months ended June 30, 2009. This MD&A is dated as of November 24, 2010. BUSINESS PROFILE AND STRATEGY This section contains forward-looking statements.See Cautionary Statement Regarding Forward-Looking Information located at the end of this MD&A. Cash Store Financial is an alternative to traditional banks, providing short-term advances and other financial services, to serve the needs of everyday people through our two branch banners: The Cash Store and Instaloans. The Cash Store and Instaloans, primarily act as brokers to facilitate short-term advances and to provide other financial services to income-earning consumers.We also provide a range of in-demand financial products that are not supplied by traditional financial institutions. Driven by a dynamic workforce, a performance-based culture, and a commitment to strong business fundamentals, at September 30, 2010, we owned and operated 544 branches in nine provinces, two territories and the United Kingdom.We employed approximately 2,000 associates across Canada and the United Kingdom. Cash Store Financial is the only broker of short-term advances and provider of other financial services in Canada that is publicly traded on the Toronto Stock Exchange. Cash Store Financial trades under the symbol “CSF” on the Toronto Stock Exchange and under the symbol “CSFS” on the New York Stock Exchange. Our business is based on the recognition that the needs of a segment of the population are not being met by traditional financial institutions. Our strategic objective is to establish The Cash Store and Instaloans as Canada’s provider of choice for short-term advances and other financial services by offering a wide range of products, a high level of customer service, and convenient locations and hours of operation. In addition to meeting our customers’ needs by providing small, short-term loans which can be accessed quickly, we also offer financial product insurance, cheque cashing products, bank accounts, money transfers, pre-paid master cards, debit cards, term loans, and prepaid phone cards. As an important component in the execution of our long term product diversification strategy, bank accounts were introduced nationally across the branch network in February 2010. Accounts are Canada Deposit Insurance Corporation (CDIC) insurable and are offered through an agency agreement with a third party bank that is a federally regulated Schedule I bank. Management continues to be pleased by the interest of our customer base in the product and the revenue generated from these accounts. The agreement also offers Cash Store the opportunity to pursue other banking products and services that will enable the company to continue to diversify its product suite and build ancillary revenue. Our commitment to expanding into untapped markets remains strong. Aggressive openings in the Canadian market place as well as testing new markets are two of our primary focuses. The Canadian market potential is strong and with the implementation of provincial regulations, we will take advantage of our large footprint and continue our aggressive expansion. With our openings in the United Kingdom, we are seeing promising results and are excited about the opportunities for future aggressive expansion in this area. 24 MANAGEMENT'S DISCUSSION AND ANALYSIS Investor relations are an important part of our future growth plans and we are very excited about the opportunities that have been opened with our listing on the New York Stock Exchange. To ensure the implementation of our strategic imperatives, our primary areas of focus are in human resources, collections, training and marketing. Improvements to the infrastructure in these areas will continue to occur. Cash Store Financial is committed to the communities we serve.As part of this commitment we have partnered with the Alberta Diabetes Foundation and the Alberta Diabetes Institute.We have committed to raise $7.5 million. In recognition of this commitment, the Company was one of 16 companies recognized with a “Roll of Honour” award by the Alberta Association of Fund Raising Executives. The “Roll of Honour” award celebrates extraordinary commitment and contributions from corporate citizens and individuals around Alberta to the non-profit sector. Cash Store Financial’s strategic priorities are: Operational Operational strategic priorities can be broken down into four main strategic priorities that include: 1) Maturation of branch network: • Continued focus on improving Branch Operating Income (BOI) margins for all our branches; • Developing a motivated, knowledgeable team of associates dedicated to serving our customers through an integrated communication and training strategy that includes Cash Store College and Cash Store TV; • Further integrating the marketing and training departments to achieve effective alignment with operations; and • Providing strong leadership through in-the-field, hands-on involvement of senior management. 2) New branch openings: • Further expanding our leading position in the Canadian alternative financial services industry through aggressive organic growth into underserved communities or via the acquisition of existing operators at accretive EBITA (earnings before interest, income taxes, stock-based compensation, and amortization of capital and intangible assets) multiples. 3) Growing existing product lines: • Providing superior service and complementary products with further diversification of the revenue stream. 4) International expansion: • Further expanding our branch network in the United Kingdom (UK); • Owning an 18% interest in The Cash Store Australia Holdings Inc. (AUC) which owns and operates 63 branches in Australia; and • Owning a 16% interest in RTF Financial Holdings Inc. (RTF), which is in the business of short-term lending, by utilizing highly automated mobile technology (SMS text message lending).RTF currently operates in Finland, Sweden, Denmark, the Netherlands, and the UK with expansion plans to other European countries. Financial • Maximizing shareholder value by growing our earnings per share; • Utilizing our strong balance sheet to capitalize on regulatory changes as they occur, namely, through reducing our cost of capital in regulated provinces; • Controlling or reducing costs through a strong focus on operational excellence and by taking advantage of our growing buying power; and • Accelerating profitability for our newer branches through enhanced branch opening processes. 25 MANAGEMENT'S DISCUSSION AND ANALYSIS Selected Annual Information Fifteen Twelve Twelve Thousands of dollars, except for per share amounts and branch figures Months Ended Months Ended Months Ended Consolidated results September 30 June 30 June 30 No. of branches Canada United Kingdom 2 - - Revenue Brokerage $ $ $ Other income Branch expenses Salaries and benefits Retention payments Selling, general and adminstrative Rent Advertising and promotion Provision for loan losses 49 - Amortization of capital assets Branch operating income Regional expenses Corporate expenses Other amortization Income before income taxes and class action settlements Class action settlements - Loss from discontinued operations - - ) EBITA * Net income and comprehensive income $ $ $ Weighted average number of shares outstanding - basic - diluted Basic earnings per share Income from continuing operations $ $ $ Loss from discontinued operations - - ) Net income and comprehensive income Diluted earnings per share Income from continuing operations Loss from discontinued operations - - ) Net income and comprehensive income $ $ $ Consolidated Balance Sheet Information Working capital $ $ $ Total assets Total long-term liabilities Total liabilities Cash dividends declared per share Shareholders' equity $ $ $ *EBITA - earnings from operations before interest, income taxes, stock-based compensation, amortization of capital and intangible assets 26 MANAGEMENT'S DISCUSSION AND ANALYSIS OVERALL FINANCIAL PERFORMANCE 2010 Highlights and Outlook This section contains forward-looking statements.See Cautionary Statement Regarding Forward-Looking Information. Three Months Three Months Fifteen Twelve Thousands of dollars, except for per share amounts Ended Ended Months Ended Months Ended Consolidated results September 30 September 30 September 30 June 30 Branch operating income $ Net income Before class action expenses net of tax Net income and comprehensive income Earnings before interest, taxes, stock based compensation, amortization, and class action expenses Earnings before interest, taxes, stock based compensation, and amortization Diluted earnings per share Before class action expenses net of tax Net income and comprehensive income $ Net income for the fifteen month period ended September 30, 2010, after removing class action settlement costs and related taxes was $28.5 million, compared to $19.4 million for the year ended June 30, 2009. Net income and comprehensive income for the fifteen month period ended September 30, 2010, was $26.5 million, compared to $14.6 million for the year ended June 30, 2009.Diluted earnings per share, before class action settlements costs and related taxes, increased to $1.63 for the fifteen month period ended September 30, 2010, compared to $1.07 for the year ended June 30, 2009.Diluted earnings per share were $1.51 for the fifteen month period ended September 30, 2010, compared to $0.81 for the year ended June 30, 2009. Fiscal 2010 earnings were higher as a result of: • Record revenues related to the maturation of branches, and the introduction of a new banking product; • Increased loan volumes related to the maturing of branches, implementation of new regulatory frameworks, new branch openings and acquisitions; and • Record revenue from other services. We achieved higher earnings, even after taking into consideration the following: • Reduced branch operating margins associated with broker fee rate compression experienced in the regulated provinces and increased new branch openings; • An increase in retention payments, as a percentage of revenue, as a result of rate compression experienced in the regulated provinces; and • The Company’s share of our equity loss on our investments in The Cash Store Australia Holdings Inc. and RTF Financial Holdings Inc. EBITA, adjusted to remove the impact of class action settlements, was $51.0 million for the fifteen month period ended September 30, 2010, compared to $35.5 million for the year ended June 30, 2009. The increase is due to increased revenues, BOI and the change in the year end. Our EBITA for the fifteen month period ended September 30, 2010, was $48.1 million compared to $28.6 million for the year ended June 30, 2009. 27 MANAGEMENT'S DISCUSSION AND ANALYSIS The implementation of provincial industry rate regulations commenced in August 2009.We have welcomed the new industry regulations that have provided long-term future stability and growth opportunities.We have successfully complied with the implementation of regulations in British Columbia, Alberta, Ontario and Nova Scotia, representing 81% of our branches.With the implementation of regulations, we have experienced a decrease in our margins as a result of the introduction of rate caps. To help us transition through the implementation of regulations, we have utilized short-term incentive programs. The decreased margins and increased expenses have been more than offset by the increases in loan volumes achieved through the maturing of branches, consolidations, and increased loan amounts within regulated provinces, increased branch counts, and increased revenues from other services. We continue to view regulation as a positive for us and expect the benefits to accrue over the long-term. These are welcome developments that demonstrate to capital markets that the industry is now supported by a high degree of regulatory certainty and that the industry’s long-term stability has been secured.We have accommodated regulation more effectively than some competitors and there has been industry consolidation as a result. Regulation has positioned us to lend our own capital which we anticipate will result in improved margins in the future. We believe that industry regulation will encourage previously untapped consumer segments to enter the market and offer new revenue opportunities. Product and revenue diversification initiatives continue to generate positive results. Revenue from other services (including fees from financial product insurance, cheque cashing, bank accounts, money transfers, pre-paid MasterCard, debit cards, term loans and prepaid phone cards) increased to a record $50.2 million for the fifteen month period ended September 30, 2010, up from $27.9 million for the year ended June 30, 2009. We have made significant improvements in products and services which complement our existing product lines.We will continue to progress towards our objectives of diversifying our revenue stream with products which enhance and complement our core products, and increasing the value generated from our existing suite of products. Other revenues have increased significantly as a result of the introduction of new products and other product enhancements. Management has established, as a strategic priority, the requirement to improve the revenue and earnings contributions from our lowest-performing branches. The effective execution of corporate-directed branch action plans has increased the number of profitable branches, and the earnings contribution from our lowest-performing branches. Staff turnover remained consistent during the year. We believe this consistency in staff turnover was achieved through increased communications as a result of our Cash Store TV platform, increased training to associates through our Cash Store College platform, integrated marketing and sales training programs, and an innovative profit-sharing compensation program which ties associates’ performance to our strategic vision. We are well positioned to fund future growth initiatives and working capital requirements with a cash position of $19.6 million and a positive working capital of $15.3 million as at September 30, 2010. During the fifteen month period ended September 30, 2010, working capital increased by $5.6 million from $9.7 million at June 30, 2009, despite our expansion, BC class action payments, acquisitions, and dividend payments. We continue our efforts to capitalize on our strong financial position to secure lower cost capital, which has been made possible as a result of a stable regulatory environment implemented within 81% of our current markets. Industry and economic review Many provinces are currently working through a process to establish consumer protection measures for the payday loan industry.These measures will include rate caps and a ban on rollovers. The Company expects regulation to be positive for its operations and anticipates that it will be able to accommodate its business model to anticipated rate caps.In addition, the Company's voluntary implementation of a prohibition on the provision of rollovers has given it a competitive advantage over those companies that have not done so in advance of the now regulated prohibition on these practices. It should be noted that the provincial legislation does not apply to or affect federally regulated banks.A number of the services offered at Cash Store and Instaloans locations are provided by an independent third party bank, and are not subject to provincial regulation. The following rate caps are currently in effect:Nova Scotia - $31 per hundred dollars loaned; British Columbia - $23 per hundred dollars loaned; Ontario - $21 per hundred dollars loaned; Manitoba - $17 per hundred dollars loaned; and Alberta - $23 per hundred dollars loaned.Newfoundland has announced that it does not intend to enact local legislation.While at this stage it remains difficult to specify expected rates for the remaining provinces, all Canadian jurisdictions appear committed to facilitating a competitive industry. 28 MANAGEMENT'S DISCUSSION AND ANALYSIS Below is a summary of rate caps per province: Rate per Date enacted or anticipated Nova Scotia 31 August 1, 2009 British Columbia 23 November 18, 2009 Ontario 21 December 15, 2009 Alberta 23 March 1, 2010 Manitoba 17 October 18, 2010 Saskatchewan 23 First quarter fiscal 2011 SELECTED FINANCIAL INFORMATION Three Months Three Months Fifteen Months Twelve Months Thousands of dollars, except for per share amounts and branch figures Ended Ended Ended Ended Consolidated results September 30 September 30 September 30 June 30 No. of branches Canada United Kingdom 2 - 2 - Revenue Brokerage $ Other income Branch expenses Salaries and benefits Retention payments Selling, general and administrative Rent Advertising and promotion Provision for loan losses 32 49 Amortization of capital assets Branch operating income Regional expenses Corporate expenses Other amortization 13 Income before income taxes and class action settlements Class action settlements - - EBITA * Net income and comprehensive income $ Weighted average number of shares outstanding - basic - diluted Basic earnings per share Income before class action settlement costs $ Net income and comprehensive income Diluted earnings per share Income before class action settlement costs Net income and comprehensive income $ Consolidated Balance Sheet Information Working capital $ Total assets Total long-term liabilities Total liabilities Shareholders' equity $ *EBITA - earnings from operations before interest, income taxes, stock-based compensation, amortization of capital and intangible assets 29 MANAGEMENT'S DISCUSSION AND ANALYSIS FINANCIAL ANALYSIS This analysis provides an overview of our financial results for the fifteen months ended September 30, 2010, compared to the year ended June 30, 2009. Branch Count This section contains forward-looking statements.See Cautionary Statement Regarding Forward-Looking Information. At September 30, 2010, we had 544 branches, in total, including two branches in the UK.This is an increase of 120 branches, compared to 424 branches (2009 - Canada - 424 and UK - nil) as at June 30, 2009. During the fifteen months ended September 30, 2010, 126 new branches were added and six branches were consolidated with nearby branches. Branch performance continues to be monitored and consolidations will occur when efficiencies can be achieved. Jun 30-02 Jun 30-03 Jun 30-04 Jun 30-05 Jun 30-06 Jun 30-07 Jun 30-08 Jun 30-09 Sep 30-10 Opening 5 20 57 Organic 15 37 51 67 61 20 37 31 Acquired 0 0 0 6 0 0 18 22 Consolidations 0 0 0 0 (6
